EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of the replacement drawing for Figures 1 and 2, the amended abstract, and the amended claims filed on November 30, 2021 are acknowledged.
The replacement drawings for Figures 1 and 2 filed on November 30, 2021 are acceptable.  
The reply filed on November 30, 2021 has obviated all of the objections cited by the examiner in the previous Office action. 
Claims 1 through 7 and 12 through 14 are allowable. The restriction requirement among the various species, as set forth in the Office action mailed on January 22, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 22, 2021 is partially withdrawn.  Claims 8 through 11, directed to the previously non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. (Also note that, due to an inadvertent typographical error in the previous Office action, claim 14 was incorrectly indicated as being withdrawn in section 4 of the previous Office action. Claim 14 is drawn on the elected invention of Group I and on the elected species and is therefore not a withdrawn claim.) 
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1 through 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose nor reasonably suggest a refrigerator including an ice dispensing system which has at least two ice movers (i.e., ice augers) that are arranged adjacent to one another and operable to move in opposite directions from one another, a controller coupled to the ice dispensing system and configured to operate the ice movers as set forth in each of base claims 1 and 14 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763